ORIGINAL                                                             11/03/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0621


                                        OP 22-0621


 A.J.B. and O.F.,                                                             hl     L-I1'
              Petitioners,                                                    NOV 03 2022
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme
                                                                                           Court
                                                                             State of Montana
       v.
                                                                        ORDER
 MONTANA EIGHTEENTH JUDICIAL
 DISTRICT COURT, GALLATIN COUNTY,
 HON. ANDREW J. BREUNER, Presiding,

             Respondent.



       Petitioner A.J.B., on behalf of herself and her child O.F., seeks a writ of supervisory
control to reverse the October 25, 2022 Opinion and Order Re Request for EPS Hearing of
the Eighteenth Judicial District Court, Gallatin County, in its Cause No. DN-22-27D. In
that Order, the District Court denied A.J.B.'s request for an Emergency Protective Services
hearing because the court determined that § 41-3-306(7), MCA, barred such hearing in
dependent neglect cases that implicate the Indian Child Welfare Act (ICWA). The court
further denied A.J.B.'s constitutional challenge to that statute.
       Having reviewed the Petition and the challenged Order, and further noting that
A.J.B. has filed a Notice of Constitutional Challenge to § 41-3-306(7), MCA, this Court
deems it appropriate to obtain a summary response.           Therefore, in accordance with
M. R. App. P. 14(7),
       IT IS ORDERED that the Eighteenth Judicial District Court and the State of
Montana, or both, are each granted thirty days from the date of this Order, to prepare, file,
and serve a response to the petition for writ of supervisory control.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eighteenth Judicial District Court, Gallatin County,
Cause No. DN-22-27D, and the Honorable Andrew J. Breuner, presiding.
DATED this 3rd day of November, 2022.


                                     For the Court,


                                     By




                                 2